DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1,3, 4, 5,8,9,10,12,13,14,17,18,19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 20130346688, pub 2013) in view of  Boss (US 20070011420) and further in view of Kaneko (US 20130297903) and Labaj (US 9798465) and Armangau (US 8909887)

Claim 1.    Hayakawa discloses a method for allocating cloud resources in a cloud computing system based on tiered storage data movement (e.g., tiers of a tiered real storage area pool to a volume, migrating and relocating data within the volume between the plurality of tiers, para 0010, network, para 0048, Fig. 1), the method comprising:

dynamically assigning, by the tiered storage system, physical and virtual resources allocated to the tenant according to a demand of the tenant (e.g.,  block storage apparatus 103 includes management information for managing the mapping between the virtual page and the real page, and by referring to the management information, identifies the real page mapped to the access destination virtual page and updates the management information based on the change of the mapping, 0098, 0099).

transmitting a request to the tiered storage system to provide a notification of a data movement initiated by a tiered storage system (e.g., tier information acquisition program 401 requests tier transmission information 601 from the block storage apparatus 103, 0074; host apparatus 101 acquires the information on the tier to which the access destination address area belongs, and performs the I/O control in accordance therewith, to thereby realize more appropriate I/O control, 0099, 0139; The tier information acquisition program 401 designates the virtual volumes to request the tier information transmission program 501 of the block storage apparatus 103 for the tier transmission information, 0145) (further, e.g., the host apparatus 101 issues the request to the block storage apparatus 103 in order to update the tier 
Information 402, 0179-183 Fig. 24), wherein:

the data movement comprises moving data associated with the cloud computing system from a first storage tier to a second storage tier (e.g., when the hierarchical control program 502 finishes data relocation processing by the inter-tier data migration within the virtual volume (2401), the migration notification program 505 transmits a migration (data relocation) finish notification to the management server apparatus, 0175, Fig. 24) and

receiving the notification from the tiered storage system (e.g., the tier information transmission program 501 of the block storage apparatus 103 transmits the tier transmission information 601 to the host apparatus 101, 0074, Fig. 6; tier information transmission program 501 has a function of returning the information relating to the tiers on the block storage apparatus 103 in response to a query made by another program.  The I/O control program 404 uses the acquired information on an access destination tier to perform the I/O control for the access destination, 0076);

identifying, using the received notification, a hosted computing environment having a volume associated with the data movement (e.g.,. migrating and relocating data within the volume between the plurality of tiers, 0010; tier information acquisition program 401 identifies the virtual page within the access destination address area from the information on the access destination address area acquired from the I/O control program 404, and further identifies the tier to which an access destination virtual page belongs by referring to the tier transmission information 601, 0075, Fig. 9); (e.g., host apparatus 101 and the block storage apparatus 103 are communicably coupled to one another through the data network 102, para 0049; data network 102 may be a local area network (LAN) or a wide area network (WAN).  The data network 102 may be a wired network or a wireless network., para 0052).

Hayakawa does not disclose, but Boss  discloses
	the notification comprises a first indication of a condition for initiating the data movement, the condition comprises a second indication that a utilization of the tiered storage system exceeds a subscribed utilization level (e.g., analysis module 212 comprise use threshold parameters for each tier of memory.  Usage below a given threshold may prompt analysis module 212 to send a control signal to transfer controller 214 to direct transfer of files from one tier of memory to a lower tier of memory, 0029, 0030 Fig. 2 and 3; analysis module 212 may comprise use threshold parameters for each tier of memory, 0030).

	determining that the condition for initiating the data movement is satisfied; based on the determination that the condition is satisfied (e.g., controller 214 to direct transfer of files from one tier of memory to a lower tier of memory, 0029, 0030, 0036 Fig. 2 and 3).
	determining whether to change an allocation of physical and virtual resources to the hosted computing environment; and changing the allocation of physical resources; and virtual resources to the hosted computing environment response to determining to change the allocation of physical and virtual resources to the hosted computing environment (e.g., By examining historical and current trends in usage, reallocate memory efficiently and automatically. monitor and maintain historical information concerning file usage.  Historical data may form a baseline against which to compare current usage trends.  Examples of trending metrics comprise last access time, time of modification, file size, length of time to perform certain operations (read, write, modify, etc.), and frequency of access over time. also monitor where the file is located, special access requirements arising from application functional requirements, performance requirements, and so forth, para 0029; Boss discloses memory migration system monitoring usage by applications to monitor the frequent transfer of data between hard drive in tier 1 and cache, including file access rates and provides data to analysis module (0028);  Additionally, Boss discloses statistics show that certain files are being accessed from one tier of memory often enough to justify transferring the file to a higher tier of memory. Usage statistics show that certain files are being accessed so infrequently as to justify storing them in a lower tier of memory (0029). monitored access is evaluated to determine an optimal distribution of the application programs data, typically stored in files, among the plurality of memory storage devices (0015).  By examining historical and current trends in usage, embodiments may reallocate memory efficiently and automatically. monitor and maintain historical information concerning file usage.  Historical data forms a baseline against which to compare current usage trends.  Examples of trending metrics comprise last access time, and frequency of access over time (0029).   Analysis module 212 analyzes usage data determined by usage monitor 208.  analysis module 212 determines that files of a monitored application should be transferred to a remote disk in tier 2 because frequency of file usage is low or a file has become dormant for a considerable length of time (0030).
	initiating, by a tiered storage system, a movement of data blocks associated with the cloud computing system (e.g., auto-migration among memory devices, automatically transferred from one storage device to another to achieve optimal allocation, 0008 0015; threshold parameters for each tier of memory.  Usage below a given threshold may prompt analysis module 212 to send a control signal to transfer controller 214 to direct transfer of files from one tier of memory to a lower tier of memory, para 0030; reallocation according to a change in SLA.. service level data store 210 may be occasionally updated when a change in service level specifications occurs, 0032; administrator may therefore intervene to allocate memory for user-directed purposes.  These user-directed changes may be made subject to automatic migration determined by analysis module 212 or may, in some embodiments or modes of operation, override the migration decisions of analysis module 212, 0035; Memory transfer controller 214 may trigger or issue a write signal to transfer data from a higher memory tier to a lower memory tier and may trigger or issue a read signal to transfer data from a lower tier to a higher tier, 0036)(further – e.g., auto-migration of data between multiple memory storage devices… automatically transferred between multiple memory storage devices to achieve an allocation of the data among the plurality of multiple storage devices according to the determined change in memory allocation, 0007; reallocation, 0008; Usage monitor 208 may also monitor and provide data relating to access times, file size, etc, 0028).

	the request contains a plurality of criteria including the data movement direction and the frequency of data movement from a storage tier having a first performance level to a storage tier having a second performance level (e.g., Analysis module 212 may obtain analysis parameters by way of a user interface 216, 0030; frequency of file usage, 0030; SLA, 0032; enables user input of threshold and control parameters to analysis module 212, 0035, 0037).

	comprises an indication of a triggering condition associated with a storage tier or a tenant of the tiered storage system that caused the storage system to initiate the data movement (e.g., analysis module 212 may determine that files of a monitored application should be transferred to a remote disk in tier 2, 0030); and

	the notification further comprising an indication of the blocks, storage tiers and the changes in the performance level associated with the data movement (e.g., Memory usage may also be determined according to a Service Level Agreement (SLA) providing for allocation of memory access according to service level specifications, 0032; up-to-date service level specifications are available to analysis module 212 to influence whether and when to signal transfer controller 214 to direct a memory migration of files and/or blocks of data… transmitted to analysis module 212, 0033 ).

	and information about a reason that the tiered storage system moves data blocks (e.g., statistics may show that certain files are being accessed from one tier of memory often enough to justify transferring the file to a higher tier of memory. Conversely, usage statistics may show that certain files are being accessed so infrequently as to justify storing them in a lower tier of memory. , 0029,  analysis module 212 may comprise use threshold parameters for each tier of memory, 0030; memory transfer controller 214 comprises circuitry for generating or triggering memory read and write signals in response to control signals from analysis module 212 or user interface 216. Memory transfer controller 214 may trigger or issue a write signal to transfer data from a higher memory tier to a lower memory tier and may trigger or issue a read signal to transfer data from a lower tier to a higher tier. Thus, for example, analysis module 214 may determine, based on usage data obtained from usage monitor 206, that files of a program currently stored in a higher tier could be stored in a lower tier consistent with service level specifications obtained from service level data source 210. Transfer controller 214 will then trigger or issue a write signal to copy the files from the higher tier memory to the lower tier memory., 0036; the system checks Information Life-cycle Management (ILM) requirements, including path management, point in time requirements for data placement, and policies comprising events, triggers and actions, 0041; determining from monitored access and service level specifications a change in memory allocation for the data of one more of the application programs, 0044).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, with Boss, providing the benefit of automatic controlled memory migration (see Boss, 0001), from one memory system to another with little or no disruption of application program use (0006) based on service level specification (0007), and user-directed changes may be made subject to automatic migration determined by analysis module 212 (0035).

Hayakawa in view of Boss does not disclose, but Kaneko discloses
	by the cloud computing system in response to the movement (e.g., the data movement overall control program 2670 issues a movement cause identification request, which is for requesting the identification of the movement cause, to the data movement cause identification program 2680 to receive the movement cause identified by the data movement cause identification program 2680 (S4020). The movement cause identification request includes the ID of the data movement rule included in the notification of the sign of the data movement and the VM ID of the target VM 1001 of the data movement, 0121, Fig. 1, 7).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa and reallocation of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence whether to direct a memory migration (0008-0009, 0033) and monitoring frequency of transfer between hard drive and cache and provides that to the analysis module, with Kaneko, providing the benefit of the performance of the computer can be improved through collaboration of the control of the data movement by the computer and the control of the data movement by the storage apparatus (see Kaneko, 0009, 0010).

Hayakawa in view of Boss and Kaneko does not disclose, but Labaj discloses
	the reason includes usage of the first storage tier exceeding a threshold usage, and (e.g., A user may select highest I/O activity 914 as filtering criteria whereby a specified number of LUNs having the highest I/O activity or I/O workload observed may be included in the GUI display, col 22:49-53; different data portions and I/O workload data collected, data portions may be automatically relocated or placed in different storage tiers having different performance characteristics as the observed I/O workload or activity of the data portions change over time. using the data storage optimizer, it may be beneficial to identify which data portions currently are hot (active or having high I/O workload or high level of I/O activity) and which data portions are cold (inactive or idle with respect to I/O workload or activity). Identifying hot data portions may be useful, for example, to determine data movement candidates to be relocated to another storage tier., col 12:33-45).
	available storage capacity on the first storage tier falling below a threshold capacity (e.g., Element 510a includes capacity information regarding the flash tier and indicates that the flash tier has 30 GB of storage capacity of which 5 GB remains free/available for consumption. element 510b includes capacity information regarding the second tier, the 15K PRM SAS tier and indicates that the this tier has 50 GB of storage capacity of which 40 GB remains free/available for consumption. , col 14:29-35).

	the cloud computing system does not have access to information of the reason before the transmitting (e.g.,  in the autotiered section 514, the system may be free to locate data of the LUN on any tier, such as based on temperature of I/O activity, col 14:58-62).
	wherein the condition is an amount of data stored on a storage tier by the tenant has reached a threshold amount (e.g.,  It should also be noted that the GUI 600 includes more detailed information regarding each storage tier as denoted in 610a, 610b and 610c. Element 610a indicates, for the first tier of flash drives the following: (66) total capacity: 300 GB denoting tier 1 has a total capacity of 300 GB; (67) consumed: 300 GB denoting that 300 GB of tier 1 is consumed or used with no remaining flash storage capacity, col 18:14-21;   autotiering preference, col 19:5-15).
	Determining, based on receiving the information about the reason that the tiered storage system moves data blocks (e.g., a data movement to automatically move a first data portion from a first of the plurality of tiers to a second of the plurality of storage tiers, the data movement being determined using information including any of I/O workload of data portions of the plurality of logical devices and tiering preferences for the plurality of logical devices., col 2:10-17).
	a tenant based condition; triggering condition; (eg., determining, by a data storage optimizer, a data movement to automatically move a first data portion from a first of the plurality of tiers to a second of the plurality of storage tiers, the data movement being determined using information including any of I/O workload of data portions of the plurality of logical devices and tiering preferences, col 2:10-15).
	resources based on a location of the physical resources (eg., Each of the host computers 14a-14n and data storage system may all be located at the same physical site, or, alternatively, may also be located in different physical locations., col 4:55-60).
Change the allocation (eg., Subsequently, as data operations are performed with respect to the different data portions and I/O workload data collected, data portions may be automatically relocated or placed in different storage tiers having different performance characteristics as the observed I/O workload or activity of the data portions, col 12:30-38).
	input/output (I/O) requests from the tenant … number of requests (eg., I/O workload may also be a measurement or level of “how busy” a device is, in terms of I/O operations, col 10:25-29; data movement criteria may include identifying and placing at least some of the coldest/most inactive data portions having the lowest I/O workload on the lowest or lower performance storage tier(s), such as any of tiers 2 and tier 3., the data movement criteria may include maintaining or meeting specified service level objectives (SLOs). , col 12:8-15; identify which data portions currently are hot (active or having high I/O workload or high level of I/O activity) and which data portions are cold (inactive or idle with respect to I/O workload or activity)., col 12:39-43).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server, returning the information on the tiers in response to a query made from the external/another program, 0076 as disclosed by Hayakawa and reallocation and of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence whether to direct a memory migration (0008-0009, 0030, 0033) and monitoring frequency of transfer between hard drive and cache and provides that to the analysis module, with McKay, with Labaj, providing the benefit of performance monitoring software 134, performance data 136 and/or data storage optimizer 135, may be located and execute on a system or processor that is external to the data storage system (see Labaj, col 10:35-40).

Hayakawa in view of Boss and Kaneko and Labaj does not disclose, but Armangau discloses
	a tenant of the tiered storage system  (eg.,  data storage environment 20 includes host devices 22(1), 22(2), . . . (collectively, host devices 22),  col 4:12-16; non-volatile storage which are tiered , col 2:33-35);
	exceeding a threshold (eg., IO access to the particular data stored within the memory space has exceeded the predefined threshold level.. movement operation, col 1:65- col 2:10;  IO access to particular data extents 38 stored within the memory space 72 has exceeded a predefined threshold level (also see the list 42 in FIGS. 4 and 5), col 9:40-42 Fig. 6)
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server, returning the information on the tiers in response to a query made from the external/another program, 0076 as disclosed by Hayakawa and reallocation and of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence whether to direct a memory migration (0008-0009, 0030, 0033) and Kaneko, with Labaj, with Armangau, providing the benefit of to selective defragmentation based on input/output (IO) hot spots (see Armangau, col 1:42-50) in a cloud environment (col 3:10-15).

Claim 3.    Hayakawa in view of Boss does not disclose, but Kaneko discloses
 wherein the request includes a second criteria for providing the notification, the criteria being based on aggregate characteristics of the data movement (e.g., acquired performance information, and when a sign of the VM movement or the page movement is detected based on the calculated predicted performance information, notifying the data movement overall control program 2670 of the sign, para 0107, Fig. 22-23).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, Boss with Kaneko, providing the benefit of controlling movement of data in a virtualized server environment (see Kaneko, 0001) when host computer controls the data movement  to improve performance of the computer (0010), improve the cases that cause the problems when a plurality of data movement entities, such as the storage apparatuses and the host computers, attempt to move data without taking the other data movement entities into account (0055).

Claim 4.    Hayakawa in view of Boss does not disclose, but Kaneko discloses
wherein the aggregate characteristics is at least one of:
a frequency of data movements from a storage tier in response to determining that the storage tier has insufficient storage capacity, and
a data movement of data associated with a set of hosted computing environments from a first storage system to a second storage system (e.g., the host computer performs data movement of VM based on a data movement rule managed by the host computer to improve the performance of access by VM, 0050; the page movement control program 
3330 transmits a sign of the page movement to the data movement overall control program 2670 of the management computer 2500, 0079; data movement rule include VM movement caused by the VM movement rule and page movement caused by the page movement rule, 0111, 0113).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, Boss, with Kaneko, providing the benefit of controlling movement of data in a virtualized server environment (see Kaneko, 0001) when host computer controls the data movement  to improve performance of the computer (0010), improve the cases that cause the problems when a plurality of data movement entities, such as the storage apparatuses and the host computers, attempt to move data without taking the other data movement entities into account (0055).


Claim 5.    Hayakawa discloses wherein the physical and virtual resources include at least one of allocated memory, processing resource, and communication bandwidth (e.g., the storage areas are allocated to a virtual volume VVOL(1) 606 from Tier1 (303) and Tier2 (304), 0071, Fig. 6).

Claim 8.    Hayakawa discloses wherein changing the allocation of resources includes notifying a user associated with the hosted computing environment to cause the user to change the allocation of resources (e.g., settings may be set by a user, 0110; referring to FIG. 6, the distribution processing module 405 can acquire the information representing the tier of the access destination from the tier information acquisition program 401, para 0103).

Claim 9.  Hayakawa does not disclose, but Boss discloses
wherein changing the allocation of resources includes notifying a service associated with the hosted computing environment to cause the service to change the allocation of resources (e.g., An analysis component determines from the monitored access and service level specifications a reallocation of data among the plurality of memory storage units, 0008).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, with Boss, providing the benefit of automatic controlled memory migration (see Boss, 0001), from one memory system to another with little or no disruption of application program use (0006) based on service level specification (0007).

Claim 22.   Hayakawa discloses
	wherein the identifying of the hosted computing environment is performed from the extracted notification using a data structure that maps blocks of a logical volume for the cloud computing system to one or more virtual volumes allocated to the hosted computing environment based on the received data packets, and (e.g., operations of the I/O control program 404, the tier information acquisition program 401, and the tier information transmission program 501.  the host apparatus 101 accesses a virtual volume VVOL(0) 605.  The storage areas are allocated to the virtual volume VVOL(0) 605 from Tier1 (303) and Tier2 (304).  In the same manner, the storage areas are allocated to a virtual volume VVOL(1) 606 from Tier1 (303) and Tier2 (304)., para 0071 Fig. 6).

	wherein the hosted computing environment having a virtual volume associated with the blocks moved (e.g., The hierarchical control program 502 of the block storage apparatus 103 relocates the data in the virtual volume within the block storage apparatus 103.  In this embodiment, the migration processing module 506 migrates the data between the tiers, and relocates the data within the virtual volume, 0095) 

Hayakawa does not disclose, but Boss  discloses
	wherein the extracted notification includes an indication of blocks moved, a condition or reason for initiating the data movement, and information associated with performance of storage tiers of the tiered storage system involved in the data movement (e.g., historical and current trends in usage, may reallocate memory efficiently and automatically, usage statistics may show that certain files are being accessed so infrequently as to justify storing them in a lower tier of memory, 0029; analysis module 212 may determine that files of a monitored application should be transferred to a remote disk in tier 2 because frequency of file usage is low or a file has become dormant for a considerable length of time., 0030).
	Receiving data packets from a communication channel coupling the tiered storage system to the cloud computing system; extracting the notification from the data packets by the cloud computing system (e.g., Memory migration system 200 further comprises a usage monitor 208, to monitor usage of each tier of memory and accumulate usage statistics, Usage monitor 208 of system 200 monitors file access rates and provides data to analysis module 212.  Usage monitor 208 may also monitor and provide data relating to access times, file size, etc. 0028 Fig. 2).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, with Boss , providing the benefit of automatic controlled memory migration (see Boss, 0001), from one memory system to another with little or no disruption of application program use (0006) based on service level specification (0007), and statistics may show that certain files are being accessed from one tier of memory often enough to justify transferring the file to a higher tier of memory… By examining historical and current trends in usage, reallocate memory efficiently and automatically.  Thus, monitor and maintain historical information concerning file usage (0029).

Claim 10. Hayakawa discloses a system for allocating cloud resources in a cloud computing system based on tiered storage data movement (e.g., tiers of a tiered real storage area pool to a volume, migrating and relocating data within the volume between the plurality of tiers, para 0010, network, para 0048, Fig. 1), comprising:

	a memory (e.g., cache memory 313, para 0059 Fig. 3);
	a processor in communication with the memory, the processor being configured to perform process comprising (e.g., processor 311, 0059, Fig. 3);

one or more computing nodes having a memory and a processor (e.g., host apparatus 101 of this embodiment is a computer, and includes a CPU 201 being a processor, a memory 202, 0054, Fig. 2) and 
a non-transitory computer readable storage medium of the one or more computing nodes having program instructions embodied therewith, the program instructions executable by the processor to cause the system to (e.g., the CPU 201 calls a program stored in the memory 202, performs processing by operating in accordance with the program, 0055):

dynamically assigning, by the tiered storage system, physical and virtual resources allocated to the tenant according to a demand of the tenant (e.g.,  block storage apparatus 103 includes management information for managing the mapping between the virtual page and the real page, and by referring to the management information, identifies the real page mapped to the access destination virtual page and updates the management information based on the change of the mapping, 0098, 0099).

transmit a request to a tiered storage system to provide a notification of a data movement initiated by a tiered storage system (e.g., tier information acquisition program 401 requests tier transmission information 601 from the block storage apparatus 103, 0074; host apparatus 101 acquires the information on the tier to which the access destination address area belongs, and performs the I/O control in accordance therewith, to thereby realize more appropriate I/O control, 0099; The tier information acquisition program 401 designates the virtual volumes to request the tier information transmission program 501 of the block storage apparatus 103 for the tier transmission information, 0145), wherein:

the data movement comprises moving data associated with the cloud computing system from a first storage tier to a second storage tier (e.g., when the hierarchical control program 502 finishes data relocation processing by the inter-tier data migration within the virtual volume (2401), the migration notification program 505 transmits a migration (data relocation) finish notification to the management server apparatus, 0175, Fig. 24), and
receive the notification from the tiered storage system (e.g., the tier information transmission program 501 of the block storage apparatus 103 transmits the tier transmission information 601 to the host apparatus 101, 0074, Fig. 6; tier information transmission program 501 has a function of returning the information relating to the tiers on the block storage apparatus 103 in response to a query made by another program.  The I/O control program 404 uses the acquired information on an access destination tier to perform the I/O control for the access destination, 0076);
identify, using the received notification, a hosted computing environment having a volume associated with the data movement (e.g.,. migrating and relocating data within the volume between the plurality of tiers, 0010; tier information acquisition program 401 identifies the virtual page within the access destination address area from the information on the access destination address area acquired from the I/O control program 404, and further identifies the tier to which an access destination virtual page belongs by referring to the tier transmission information 601, 0075, Fig. 9);

Hayakawa does not disclose, but Boss  discloses
	the condition comprises an indication that a utilization of the tiered storage system exceeds a subscribed utilization level (e.g., analysis module 212 comprise use threshold parameters for each tier of memory.  Usage below a given threshold may prompt analysis module 212 to send a control signal to transfer controller 214 to direct transfer of files from one tier of memory to a lower tier of memory, 0029, 0030 Fig. 2 and 3).
	determining that a condition for initiating the data movement is satisfied; based on the determination that the condition is satisfied (e.g., controller 214 to direct transfer of files from one tier of memory to a lower tier of memory, 0029, 0030, 0036 Fig. 2 and 3).
	determine whether to change an allocation of resources to the hosted computing environment; and change the allocation of resources to the hosted computing environment response to determining to change the allocation of resources to the hosted computing environment (e.g., By examining historical and current trends in usage, reallocate memory efficiently and automatically. monitor and maintain historical information concerning file usage.  Historical data may form a baseline against which to compare current usage trends.  Examples of trending metrics comprise last access time, time of modification, file size, length of time to perform certain operations (read, write, modify, etc.), and frequency of access over time. also monitor where the file is located, special access requirements arising from application functional requirements, performance requirements, and so forth, para 0029; Boss discloses memory migration system monitoring usage by applications to monitor the frequent transfer of data between hard drive in tier 1 and cache, including file access rates and provides data to analysis module (0028).  Additionally, Boss discloses statistics show that certain files are being accessed from one tier of memory often enough to justify transferring the file to a higher tier of memory. Usage statistics show that certain files are being accessed so infrequently as to justify storing them in a lower tier of memory (0029). monitored access is evaluated to determine an optimal distribution of the application programs data, typically stored in files, among the plurality of memory storage devices (0015).  By examining historical and current trends in usage, embodiments may reallocate memory efficiently and automatically. monitor and maintain historical information concerning file usage.  Historical data forms a baseline against which to compare current usage trends.  Examples of trending metrics comprise last access time, and frequency of access over time (0029).   Analysis module 212 analyzes usage data determined by usage monitor 208.  analysis module 212 determines that files of a monitored application should be transferred to a remote disk in tier 2 because frequency of file usage is low or a file has become dormant for a considerable length of time (0030).).
	determining that a tiered storage system initiated a movement of data blocks associated with the cloud computing system (e.g., auto-migration among memory devices, automatically transferred from one storage device to another to achieve optimal allocation, 0008 0015; threshold parameters for each tier of memory.  Usage below a given threshold may prompt analysis module 212 to send a control signal to transfer controller 214 to direct transfer of files from one tier of memory to a lower tier of memory, para 0030; reallocation according to a change in SLA.. service level data store 210 may be occasionally updated when a change in service level specifications occurs, 0032; administrator may therefore intervene to allocate memory for user-directed purposes.  These user-directed changes may be made subject to automatic migration determined by analysis module 212 or may, in some embodiments or modes of operation, override the migration decisions of analysis module 212, 0035; Memory transfer controller 214 may trigger or issue a write signal to transfer data from a higher memory tier to a lower memory tier and may trigger or issue a read signal to transfer data from a lower tier to a higher tier, 0036).
	the request contains a plurality of criteria including the data movement direction and the frequency of data movement from a storage tier having a first performance level to a storage tier having a second performance level (e.g., Analysis module 212 may obtain analysis parameters by way of a user interface 216, 0030; frequency of file usage, 0030; SLA, 0032; enables user input of threshold and control parameters to analysis module 212, 0035, 0037).
	the notification comprises an indication of a triggering condition associated with a storage tier or a tenant of the tiered storage system that caused the storage system to initiate the data movement (e.g., analysis module 212 may determine that files of a monitored application should be transferred to a remote disk in tier 2, 0030); and

	the notification further comprising an indication of the blocks, storage tiers and the changes in the performance level associated with the data movement (e.g., Memory usage may also be determined according to a Service Level Agreement (SLA) providing for allocation of memory access according to service level specifications, 0032; up-to-date service level specifications are available to analysis 
module 212 to influence whether and when to signal transfer controller 214 to direct a memory migration of files and/or blocks of data… transmitted to analysis module 212, 0033 ).

	and information about a reason that the tiered storage system moves data blocks (e.g., statistics may show that certain files are being accessed from one tier of memory often enough to justify transferring the file to a higher tier of memory. Conversely, usage statistics may show that certain files are being accessed so infrequently as to justify storing them in a lower tier of memory. , 0029,  analysis module 212 may comprise use threshold parameters for each tier of memory, 0030; memory transfer controller 214 comprises circuitry for generating or triggering memory read and write signals in response to control signals from analysis module 212 or user interface 216. Memory transfer controller 214 may trigger or issue a write signal to transfer data from a higher memory tier to a lower memory tier and may trigger or issue a read signal to transfer data from a lower tier to a higher tier. Thus, for example, analysis module 214 may determine, based on usage data obtained from usage monitor 206, that files of a program currently stored in a higher tier could be stored in a lower tier consistent with service level specifications obtained from service level data source 210. Transfer controller 214 will then trigger or issue a write signal to copy the files from the higher tier memory to the lower tier memory., 0036; the system checks Information Life-cycle Management (ILM) requirements, including path management, point in time requirements for data placement, and policies comprising events, triggers and actions, 0041; determining from monitored access and service level specifications a change in memory allocation for the data of one more of the application programs, 0044).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, with Boss, providing the benefit of automatic controlled memory migration (see Boss, 0001), from one memory system to another with little or no disruption of application program use (0006) based on service level specification (0007), and user-directed changes may be made subject to automatic migration determined by analysis module 212 (0035).

Hayakawa in view of Boss does not disclose, but Kaneko discloses
	by the cloud computing system in response to the movement (e.g., the data movement overall control program 2670 issues a movement cause identification request, which is for requesting the identification of the movement cause, to the data movement cause identification program 2680 to receive the movement cause identified by the data movement cause identification program 2680 (S4020). The movement cause identification request includes the ID of the data movement rule included in the notification of the sign of the data movement and the VM ID of the target VM 1001 of the data movement, 0121, Fig. 1, 7).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa and reallocation of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence whether to direct a memory migration (0008-0009, 0033) and monitoring frequency of transfer between hard drive and cache and provides that to the analysis module, with Kaneko, providing the benefit of the performance of the computer can be improved through collaboration of the control of the data movement by the computer and the control of the data movement by the storage apparatus (see Kaneko, 0009, 0010).

Hayakawa in view of Boss and Kaneko does not disclose, but Labaj discloses
	the reason includes usage of the first storage tier exceeding a threshold usage, and (e.g., A user may select highest I/O activity 914 as filtering criteria whereby a specified number of LUNs having the highest I/O activity or I/O workload observed may be included in the GUI display, col 22:49-53; different data portions and I/O workload data collected, data portions may be automatically relocated or placed in different storage tiers having different performance characteristics as the observed I/O workload or activity of the data portions change over time. using the data storage optimizer, it may be beneficial to identify which data portions currently are hot (active or having high I/O workload or high level of I/O activity) and which data portions are cold (inactive or idle with respect to I/O workload or activity). Identifying hot data portions may be useful, for example, to determine data movement candidates to be relocated to another storage tier., col 12:33-45).
	available storage capacity on the first storage tier falling below a threshold capacity (e.g., Element 510a includes capacity information regarding the flash tier and indicates that the flash tier has 30 GB of storage capacity of which 5 GB remains free/available for consumption. element 510b includes capacity information regarding the second tier, the 15K PRM SAS tier and indicates that the this tier has 50 GB of storage capacity of which 40 GB remains free/available for consumption. , col 14:29-35).

	the cloud computing system does not have access to information of the reason before the transmitting (e.g.,  in the autotiered section 514, the system may be free to locate data of the LUN on any tier, such as based on temperature of I/O activity, col 14:58-62).
	wherein the condition is an amount of data stored on a storage tier by the tenant has reached a threshold amount (e.g.,  It should also be noted that the GUI 600 includes more detailed information regarding each storage tier as denoted in 610a, 610b and 610c. Element 610a indicates, for the first tier of flash drives the following: (66) total capacity: 300 GB denoting tier 1 has a total capacity of 300 GB; (67) consumed: 300 GB denoting that 300 GB of tier 1 is consumed or used with no remaining flash storage capacity, col 18:14-21;   autotiering preference, col 19:5-15).
	determining, based on receiving the information about the reason that the tiered storage system moves data blocks (e.g., a data movement to automatically move a first data portion from a first of the plurality of tiers to a second of the plurality of storage tiers, the data movement being determined using information including any of I/O workload of data portions of the plurality of logical devices and tiering preferences for the plurality of logical devices., col 2:10-17).
a tenant based condition; triggering condition; resources based on a location of the physical resources (eg., determining, by a data storage optimizer, a data movement to automatically move a first data portion from a first of the plurality of tiers to a second of the plurality of storage tiers, the data movement being determined using information including any of I/O workload of data portions of the plurality of logical devices and tiering preferences, col 2:10-15).
resources based on a location of the physical resources (eg., Each of the host computers 14a-14n and data storage system may all be located at the same physical site, or, alternatively, may also be located in different physical locations., col 4:55-60).
Change the allocation (eg., Subsequently, as data operations are performed with respect to the different data portions and I/O workload data collected, data portions may be automatically relocated or placed in different storage tiers having different performance characteristics as the observed I/O workload or activity of the data portions, col 12:30-38).
	Input/output (I/O) requests from the tenant exceeding a threshold number of requests (eg., I/O workload may also be a measurement or level of “how busy” a device is, in terms of I/O operations, col 10:25-29; data movement criteria may include identifying and placing at least some of the coldest/most inactive data portions having the lowest I/O workload on the lowest or lower performance storage tier(s), such as any of tiers 2 and tier 3., the data movement criteria may include maintaining or meeting specified service level objectives (SLOs). , col 12:8-15; identify which data portions currently are hot (active or having high I/O workload or high level of I/O activity) and which data portions are cold (inactive or idle with respect to I/O workload or activity)., col 12:39-43).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server, returning the information on the tiers in response to a query made from the external/another program, 0076 as disclosed by Hayakawa and reallocation and of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence whether to direct a memory migration (0008-0009, 0030, 0033) and Kaneko with Labaj, providing the benefit of performance monitoring software 134, performance data 136 and/or data storage optimizer 135, may be located and execute on a system or processor that is external to the data storage system (see Labaj, col 10:35-40).

Hayakawa in view of Boss and Kaneko and Labaj does not disclose, but Armangau discloses
	a tenant of the tiered storage system  (eg.,  data storage environment 20 includes host devices 22(1), 22(2), . . . (collectively, host devices 22),  col 4:12-16; non-volatile storage which are tiered , col 2:33-35);
	exceeding a threshold (eg., IO access to the particular data stored within the memory space has exceeded the predefined threshold level.. movement operation, col 1:65- col 2:10;  IO access to particular data extents 38 stored within the memory space 72 has exceeded a predefined threshold level (also see the list 42 in FIGS. 4 and 5), col 9:40-42 Fig. 6)
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server, returning the information on the tiers in response to a query made from the external/another program, 0076 as disclosed by Hayakawa and reallocation and of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence whether to direct a memory migration (0008-0009, 0030, 0033) and Kaneko with Labaj, with Armangau, providing the benefit of to selective defragmentation based on input/output (IO) hot spots (see Armangau, col 1:42-50) in a cloud environment (col 3:10-15).

Claim 12 is rejected for reasons similar to claim 3 having similar limitations (see above).
Claim 13 is rejected for reasons similar to claim 4 having similar limitations (see above).

Claim 14 is rejected for reasons similar to claim 5 having similar limitations (see above).
Claim 17 is rejected for reasons similar to claim 8 having similar limitations (see above).
Claim 18 is rejected for reasons similar to claim 9 having similar limitations (see above).

Claim 19.    Hayakawa discloses a computer program product for allocating cloud resources in a cloud computing system based on tiered storage data movement, the computer program product including a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se (e.g., tiers of a tiered real storage area pool to a volume, migrating and relocating data within the volume between the plurality of tiers, para 0010, network, para 0048, Fig. 1; processing performed by a computer, an information processing device, or a system, para 0042), the program instructions executable by a processing circuit to cause the processing circuit to perform a method comprising:

dynamically assigning, by the tiered storage system, physical and virtual resources allocated to the tenant according to a demand of the tenant (e.g.,  block storage apparatus 103 includes management information for managing the mapping between the virtual page and the real page, and by referring to the management information, identifies the real page mapped to the access destination virtual page and updates the management information based on the change of the mapping, 0098, 0099).
transmitting a request to a tiered storage system to provide a notification of a data movement initiated by a tiered storage system (e.g., tier information acquisition program 401 requests tier transmission information 601 from the block storage apparatus 103, 0074; host apparatus 101 acquires the information on the tier to which the access destination address area belongs, and performs the I/O control in accordance therewith, to thereby realize more appropriate I/O control, 0099; The tier information acquisition program 401 designates the virtual volumes to request the tier information transmission program 501 of the block storage apparatus 103 for the tier transmission information, 0145), wherein:
the data movement comprises moving data associated with the cloud computing system from a first storage tier to a second storage tier (e.g., when the hierarchical control program 502 finishes data relocation processing by the inter-tier data migration within the virtual volume (2401), the migration notification program 505 transmits a migration (data relocation) finish notification to the management server apparatus, 0175, Fig. 24), and
receiving the notification from the tiered storage system (e.g., the tier information transmission program 501 of the block storage apparatus 103 transmits the tier transmission information 601 to the host apparatus 101, 0074, Fig. 6; tier information transmission program 501 has a function of returning the information relating to the tiers on the block storage apparatus 103 in response to a query made by another program.  The I/O control program 404 uses the acquired information on an access destination tier to perform the I/O control for the access destination, 0076);
identifying, using the received notification, a hosted computing environment having a volume associated with the data movement (e.g.,. migrating and relocating data within the volume between the plurality of tiers, 0010; tier information acquisition program 401 identifies the virtual page within the access destination address area from the information on the access destination address area acquired from the I/O control program 404, and further identifies the tier to which an access destination virtual page belongs by referring to the tier transmission information 601, 0075, Fig. 9);
the cloud computing system is tenant of the tiered storage system (e.g., host apparatus 101 and the block storage apparatus 103 are communicably coupled to one another through the data network 102, para 0049; data network 102 may be a local area network (LAN) or a wide area network (WAN).  The data network 102 may be a wired network or a wireless network., para 0052).

Hayakawa does not disclose, but Boss discloses
	the condition comprises an indication that a utilization of the tiered storage system exceeds a subscribed utilization level (e.g., analysis module 212 comprise use threshold parameters for each tier of memory.  Usage below a given threshold may prompt analysis module 212 to send a control signal to transfer controller 214 to direct transfer of files from one tier of memory to a lower tier of memory, 0029, 0030 Fig. 2 and 3).
	determining that a condition for initiating the data movement is satisfied; based on the determination that the condition is satisfied (e.g., controller 214 to direct transfer of files from one tier of memory to a lower tier of memory, 0029, 0030, 0036 Fig. 2 and 3).
	determining whether to change an allocation of resources to the hosted computing environment; and changing the allocation of resources to the hosted computing environment response to determining to change the allocation of resources to the hosted computing environment (e.g., By examining historical and current trends in usage, reallocate memory efficiently and automatically. monitor and maintain historical information concerning file usage.  Historical data may form a baseline against which to compare current usage trends.  Examples of trending metrics comprise last access time, time of modification, file size, length of time to perform certain operations (read, write, modify, etc.), and frequency of access over time. also monitor where the file is located, special access requirements arising from application functional requirements, performance requirements, and so forth, para 0029; Boss discloses memory migration system monitoring usage by applications to monitor the frequent transfer of data between hard drive in tier 1 and cache, including file access rates and provides data to analysis module (0028).   Additionally, Boss discloses statistics show that certain files are being accessed from one tier of memory often enough to justify transferring the file to a higher tier of memory. Usage statistics show that certain files are being accessed so infrequently as to justify storing them in a lower tier of memory (0029). monitored access is evaluated to determine an optimal distribution of the application programs data, typically stored in files, among the plurality of memory storage devices (0015).  By examining historical and current trends in usage, embodiments may reallocate memory efficiently and automatically. monitor and maintain historical information concerning file usage.  Historical data forms a baseline against which to compare current usage trends.  Examples of trending metrics comprise last access time, and frequency of access over time (0029).   Analysis module 212 analyzes usage data determined by usage monitor 208.  analysis module 212 determines that files of a monitored application should be transferred to a remote disk in tier 2 because frequency of file usage is low or a file has become dormant for a considerable length of time (0030).
	determining that a tiered storage system initiated a movement of data blocks associated with the cloud computing system (e.g., auto-migration among memory devices, automatically transferred from one storage device to another to achieve optimal allocation, 0008 0015; threshold parameters for each tier of memory.  Usage below a given threshold may prompt analysis module 212 to send a control signal to transfer controller 214 to direct transfer of files from one tier of memory to a lower tier of memory, para 0030; reallocation according to a change in SLA.. service level data store 210 may be occasionally updated when a change in service level specifications occurs, 0032; administrator may therefore intervene to allocate memory for user-directed purposes.  These user-directed changes may be made subject to automatic migration determined by analysis module 212 or may, in some embodiments or modes of operation, override the migration decisions of analysis module 212, 0035; Memory transfer controller 214 may trigger or issue a write signal to transfer data from a higher memory tier to a lower memory tier and may trigger or issue a read signal to transfer data from a lower tier to a higher tier, 0036).
	the request contains a plurality of criteria including the data movement direction and the frequency of data movement from a storage tier having a first performance level to a storage tier having a second performance level (e.g., Analysis module 212 may obtain analysis parameters by way of a user interface 216, 0030; frequency of file usage, 0030; SLA, 0032; enables user input of threshold and control parameters to analysis module 212, 0035, 0037).

	the notification comprises an indication of a triggering condition associated with a storage tier or a tenant of the tiered storage system that caused the storage system to initiate the data movement (e.g., analysis module 212 may determine that files of a monitored application should be transferred to a remote disk in tier 2, 0030); and

	the notification further comprising an indication of the blocks, storage tiers and the changes in the performance level associated with the data movement (e.g., Memory usage may also be determined according to a Service Level Agreement (SLA) providing for allocation of memory access according to service level specifications, 0032; up-to-date service level specifications are available to analysis 
module 212 to influence whether and when to signal transfer controller 214 to direct a memory migration of files and/or blocks of data… transmitted to analysis module 212, 0033 ).
	and information about a reason that the tiered storage system moves data blocks (e.g., statistics may show that certain files are being accessed from one tier of memory often enough to justify transferring the file to a higher tier of memory. Conversely, usage statistics may show that certain files are being accessed so infrequently as to justify storing them in a lower tier of memory. , 0029,  analysis module 212 may comprise use threshold parameters for each tier of memory, 0030; memory transfer controller 214 comprises circuitry for generating or triggering memory read and write signals in response to control signals from analysis module 212 or user interface 216. Memory transfer controller 214 may trigger or issue a write signal to transfer data from a higher memory tier to a lower memory tier and may trigger or issue a read signal to transfer data from a lower tier to a higher tier. Thus, for example, analysis module 214 may determine, based on usage data obtained from usage monitor 206, that files of a program currently stored in a higher tier could be stored in a lower tier consistent with service level specifications obtained from service level data source 210. Transfer controller 214 will then trigger or issue a write signal to copy the files from the higher tier memory to the lower tier memory., 0036; the system checks Information Life-cycle Management (ILM) requirements, including path management, point in time requirements for data placement, and policies comprising events, triggers and actions, 0041; determining from monitored access and service level specifications a change in memory allocation for the data of one more of the application programs, 0044).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, with Boss, providing the benefit of automatic controlled memory migration (see Boss, 0001), from one memory system to another with little or no disruption of application program use (0006) based on service level specification (0007), and user-directed changes may be made subject to automatic migration determined by analysis module 212 (0035).

Hayakawa in view of Boss does not disclose, but Kaneko discloses
	by the cloud computing system in response to the movement (e.g., the data movement overall control program 2670 issues a movement cause identification request, which is for requesting the identification of the movement cause, to the data movement cause identification program 2680 to receive the movement cause identified by the data movement cause identification program 2680 (S4020). The movement cause identification request includes the ID of the data movement rule included in the notification of the sign of the data movement and the VM ID of the target VM 1001 of the data movement, 0121, Fig. 1, 7).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa and reallocation of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence whether to direct a memory migration (0008-0009, 0033) and monitoring frequency of transfer between hard drive and cache and provides that to the analysis module, with Kaneko, providing the benefit of the performance of the computer can be improved through collaboration of the control of the data movement by the computer and the control of the data movement by the storage apparatus (see Kaneko, 0009, 0010).

Hayakawa in view of Boss and Kaneko does not disclose, but Labaj discloses
	the reason includes usage of the first storage tier exceeding a threshold usage, and (e.g., A user may select highest I/O activity 914 as filtering criteria whereby a specified number of LUNs having the highest I/O activity or I/O workload observed may be included in the GUI display, col 22:49-53; different data portions and I/O workload data collected, data portions may be automatically relocated or placed in different storage tiers having different performance characteristics as the observed I/O workload or activity of the data portions change over time. using the data storage optimizer, it may be beneficial to identify which data portions currently are hot (active or having high I/O workload or high level of I/O activity) and which data portions are cold (inactive or idle with respect to I/O workload or activity). Identifying hot data portions may be useful, for example, to determine data movement candidates to be relocated to another storage tier., col 12:33-45).
	available storage capacity on the first storage tier falling below a threshold capacity (e.g., Element 510a includes capacity information regarding the flash tier and indicates that the flash tier has 30 GB of storage capacity of which 5 GB remains free/available for consumption. element 510b includes capacity information regarding the second tier, the 15K PRM SAS tier and indicates that the this tier has 50 GB of storage capacity of which 40 GB remains free/available for consumption. , col 14:29-35).

	the cloud computing system does not have access to information of the reason before the transmitting (e.g.,  in the autotiered section 514, the system may be free to locate data of the LUN on any tier, such as based on temperature of I/O activity, col 14:58-62).
	wherein the condition is an amount of data stored on a storage tier by the tenant has reached a threshold amount (e.g.,  It should also be noted that the GUI 600 includes more detailed information regarding each storage tier as denoted in 610a, 610b and 610c. Element 610a indicates, for the first tier of flash drives the following: (66) total capacity: 300 GB denoting tier 1 has a total capacity of 300 GB; (67) consumed: 300 GB denoting that 300 GB of tier 1 is consumed or used with no remaining flash storage capacity, col 18:14-21;   autotiering preference, col 19:5-15).
	determining, based on receiving the information about the reason that the tiered storage system moves data blocks (e.g., a data movement to automatically move a first data portion from a first of the plurality of tiers to a second of the plurality of storage tiers, the data movement being determined using information including any of I/O workload of data portions of the plurality of logical devices and tiering preferences for the plurality of logical devices., col 2:10-17).
a tenant based condition; triggering condition; resources based on a location of the physical resources (eg., determining, by a data storage optimizer, a data movement to automatically move a first data portion from a first of the plurality of tiers to a second of the plurality of storage tiers, the data movement being determined using information including any of I/O workload of data portions of the plurality of logical devices and tiering preferences, col 2:10-15).
resources based on a location of the physical resources (eg., Each of the host computers 14a-14n and data storage system may all be located at the same physical site, or, alternatively, may also be located in different physical locations., col 4:55-60).
Change the allocation (eg., Subsequently, as data operations are performed with respect to the different data portions and I/O workload data collected, data portions may be automatically relocated or placed in different storage tiers having different performance characteristics as the observed I/O workload or activity of the data portions, col 12:30-38).
	Input/output (I/O) requests from the tenant exceeding a threshold number of requests (eg., I/O workload may also be a measurement or level of “how busy” a device is, in terms of I/O operations, col 10:25-29; data movement criteria may include identifying and placing at least some of the coldest/most inactive data portions having the lowest I/O workload on the lowest or lower performance storage tier(s), such as any of tiers 2 and tier 3., the data movement criteria may include maintaining or meeting specified service level objectives (SLOs). , col 12:8-15; identify which data portions currently are hot (active or having high I/O workload or high level of I/O activity) and which data portions are cold (inactive or idle with respect to I/O workload or activity)., col 12:39-43).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server, returning the information on the tiers in response to a query made from the external/another program, 0076 as disclosed by Hayakawa and reallocation and of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence whether to direct a memory migration (0008-0009, 0030, 0033) and monitoring frequency of transfer between hard drive and cache and provides that to the analysis module, with McKay, with Labaj, providing the benefit of performance monitoring software 134, performance data 136 and/or data storage optimizer 135, may be located and execute on a system or processor that is external to the data storage system (see Labaj, col 10:35-40).

Hayakawa in view of Boss and McKay and Labaj does not disclose, but Armangau discloses
	a tenant of the tiered storage system  (eg.,  data storage environment 20 includes host devices 22(1), 22(2), . . . (collectively, host devices 22),  col 4:12-16; non-volatile storage which are tiered , col 2:33-35);
	exceeding a threshold (eg., IO access to the particular data stored within the memory space has exceeded the predefined threshold level.. movement operation, col 1:65- col 2:10;  IO access to particular data extents 38 stored within the memory space 72 has exceeded a predefined threshold level (also see the list 42 in FIGS. 4 and 5), col 9:40-42 Fig. 6)
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server, returning the information on the tiers in response to a query made from the external/another program, 0076 as disclosed by Hayakawa and reallocation and of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence whether to direct a memory migration (0008-0009, 0030, 0033) and Kaneko, with Labaj, with Armangau, providing the benefit of to selective defragmentation based on input/output (IO) hot spots (see Armangau, col 1:42-50) in a cloud environment (col 3:10-15).


3.	Claims 2,11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 20130346688, pub 2013) in view of Boss (cited above) and Kaneko (cited above) and Labaj (cited above) and Armangau (cited above) and further in view of Vasavi (US 20140032872, pub 2014)

Claim 2.     Hayakawa in view of Boss and Kaneko and Labaj and Armangau, does not disclose, but Vasavi discloses wherein the request includes the first criteria for providing the notification, the criteria being based on whether the first storage tier is able to record and read data faster than the second storage tier (e.g., analyze any type and/or number of the plurality of servers to enable an effective storage recommendation relating to a desired criteria for the recommendation and/or corresponding to a particular datacenter configuration (e.g., type and/or number of the plurality of servers); analyze a plurality of servers (e.g., a plurality of cloud servers) and provide a storage recommendation based on criticality, 0049; a notification is provided (e.g., via the graphical user display) when the user selects one of the number of selectable available storage volumes from a first available tier rather than selecting one of the number of selectable available volumes of a second tier (e.g., which has a lower cost of storage compared to the first tier), 0039).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, and Boss and Kaneko and Labaj and Armangau with Vasavi, providing the benefit of enables both efficient and/or real-time criticality based storage of data (e.g., the number of CIs) on the number of selectable available storage volumes within the plurality of servers (see Vasavi, 0008), in order to pursue storage of data in the most appropriate location (0005).

Claim 11 is rejected for reasons similar to claim 2 having similar limitations (see above).


5.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 20130346688, pub 2013) in view of Boss (cited above) and McKay (cited above) and Labaj (cited above) and Armangau (cited above) and further in view of Gupta (US 7702779, issued 2010)

Claim 6.    Hayakawa in view of Boss and Kaneko and Labaj and Armangau does not disclose, but Gupta discloses 
	wherein the changing the allocation of resources includes moving the hosted computing environment from a first host computing system to a second host computing system (e.g., processes 120 of a given tier may move from host to host as needed (e.g., in order to better balance load, or in response to failures, col 9:1-25).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, Boss and Kaneko and Labaj and Armangau with Gupta, providing the benefit of better balance load or in response to failures (see Gupta, col 9:10-15).

Claim 15 is rejected for reasons similar to claim 6 having similar limitations (see above).

6.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 20130346688, pub 2013) in view of Boss (cited above) and Kaneko (cited above) and Labaj (cited above) and Armangau (cited above0 and further in view of Antony (US 20160085481, pub 2016)

Claim 7.    Hayakawa in view of Boss, and Kaneko and Labaj and Armangau does not disclose, but Antony discloses wherein changing the allocation of resources includes suspending execution of the hosted computing environment (e.g., when a VM is suspended, 0004, 0015).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, and Boss and Kaneko and Labaj and Armangau with Antony, providing the benefit of improved storage tiering mechanism in virtualized environments (see Antony, 0004).

Claim 16 is rejected for reasons similar to claim 7 having similar limitations (see above).

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. 
For claims 1, 10 and 19, Argues that the cited references does not disclose the amended limitations.  The Office disagrees.
Kaneko and Armangau, in combination with the other recited references, renders obvious the amended limitation.
	
Hayakawa in view of Boss does not disclose, but Kaneko discloses
	by the cloud computing system in response to the movement (e.g., the data movement overall control program 2670 issues a movement cause identification request, which is for requesting the identification of the movement cause, to the data movement cause identification program 2680 to receive the movement cause identified by the data movement cause identification program 2680 (S4020). The movement cause identification request includes the ID of the data movement rule included in the notification of the sign of the data movement and the VM ID of the target VM 1001 of the data movement, 0121, Fig. 1, 7).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa and reallocation of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence whether to direct a memory migration (0008-0009, 0033) and monitoring frequency of transfer between hard drive and cache and provides that to the analysis module, with Kaneko, providing the benefit of the performance of the computer can be improved through collaboration of the control of the data movement by the computer and the control of the data movement by the storage apparatus (see Kaneko, 0009, 0010).

Labaj discloses the amended limitations
 a tenant based condition; triggering condition; (eg., determining, by a data storage optimizer, a data movement to automatically move a first data portion from a first of the plurality of tiers to a second of the plurality of storage tiers, the data movement being determined using information including any of I/O workload of data portions of the plurality of logical devices and tiering preferences, col 2:10-15).
	resources based on a location of the physical resources (eg., Each of the host computers 14a-14n and data storage system may all be located at the same physical site, or, alternatively, may also be located in different physical locations., col 4:55-60).
Change the allocation (eg., Subsequently, as data operations are performed with respect to the different data portions and I/O workload data collected, data portions may be automatically relocated or placed in different storage tiers having different performance characteristics as the observed I/O workload or activity of the data portions, col 12:30-38).
	input/output (I/O) requests from the tenant … number of requests (eg., I/O workload may also be a measurement or level of “how busy” a device is, in terms of I/O operations, col 10:25-29; data movement criteria may include identifying and placing at least some of the coldest/most inactive data portions having the lowest I/O workload on the lowest or lower performance storage tier(s), such as any of tiers 2 and tier 3., the data movement criteria may include maintaining or meeting specified service level objectives (SLOs). , col 12:8-15; identify which data portions currently are hot (active or having high I/O workload or high level of I/O activity) and which data portions are cold (inactive or idle with respect to I/O workload or activity)., col 12:39-43).


Hayakawa in view of Boss and Kaneko and Labaj does not disclose, but Armangau discloses
	a tenant of the tiered storage system  (eg.,  data storage environment 20 includes host devices 22(1), 22(2), . . . (collectively, host devices 22),  col 4:12-16; non-volatile storage which are tiered , col 2:33-35);
	exceeding a threshold (eg., IO access to the particular data stored within the memory space has exceeded the predefined threshold level.. movement operation, col 1:65- col 2:10;  IO access to particular data extents 38 stored within the memory space 72 has exceeded a predefined threshold level (also see the list 42 in FIGS. 4 and 5), col 9:40-42 Fig. 6)
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server, returning the information on the tiers in response to a query made from the external/another program, 0076 as disclosed by Hayakawa and reallocation and of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence whether to direct a memory migration (0008-0009, 0030, 0033) and Kaneko, with Labaj, with Armangau, providing the benefit of to selective defragmentation based on input/output (IO) hot spots (see Armangau, col 1:42-50) in a cloud environment (col 3:10-15).


Hayaka and Labaj are also relied upon to disclose the other amended limitations (see above rejections for details).


	Applicant’s arguments for dependent claims 2-9, 11-18 and 22 are based on dependency from claims 1, 10 and 19 (addressed above).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135